— Appeal by the de*889fendant from a judgment of the Supreme Court, Queens County (Hollie, J.), rendered April 26, 2011, convicting him of robbery in the first degree, burglary in the first degree, burglary in the second degree, criminal possession of a weapon in the second degree, robbery in the second degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was deprived of a fair trial because of improper comments made by the prosecutor on summation. We disagree. While some of the comments were inappropriate, they did not deprive the defendant of a fair trial (see People v Crimmins, 36 NY2d 230, 237-238 [1975]; People v O’Keefe, 105 AD3d 1062, 1064 [2013]; People v St. Juste, 83 AD3d 742 [2011]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Dillon, J.E, Hall, Austin and Duffy, JJ., concur.